IN THE COURT OF APPEALS 05/21/96
                                  OF THE
                         STATE OF MISSISSIPPI
                            NO. 95-KA-00235 COA



ROY LEE JACKSON A/K/A RAY LEE JACKSON A/K/A "LI’L LEE" A/K/A LITTLE LEE

APPELLANT

v.

STATE OF MISSISSIPPI

APPELLEE



THIS OPINION IS NOT DESIGNATED FOR PUBLICATION AND

MAY NOT BE CITED, PURSUANT TO M.R.A.P. 35-B



TRIAL JUDGE: HON. KENNETH L. THOMAS

COURT FROM WHICH APPEALED: COAHOMA COUNTY CIRCUIT COURT

ATTORNEY FOR APPELLANT:

DARNELL FELTON

ATTORNEY FOR APPELLEE:

OFFICE OF THE ATTORNEY GENERAL BY: PAT FLYNN

DISTRICT ATTORNEY: LAURENCE Y. MELLEN

NATURE OF THE CASE: CRIMINAL - BURGLARY

TRIAL COURT DISPOSITION: CONVICTED AND SENTENCED AS AN HABITUAL
OFFENDER TO SERVE A TERM OF SEVEN (7) YEARS IN THE CUSTODY OF THE MDOC



BEFORE THOMAS, P.J., BARBER, AND PAYNE, JJ.
PER CURIAM:

Roy Lee Jackson was convicted of burglary. He was sentenced as an habitual offender to serve a
term of seven years in prison. On appeal, Jackson asserts that the evidence submitted was insufficient
to support a guilty verdict. Finding Jackson’s argument without merit, we affirm.

Jackson was indicted and convicted for burglarizing a bicycle shop in Clarksdale. Approximately
twelve bikes were taken along with a small refrigerator and a motorized go-cart. Many of the stolen
articles were found at Jackson’s home. The refrigerator was located at the house next door. The
testimony at trial revealed that Jackson had requested that his next door neighbor keep the
refrigerator for Jackson until a later date.

Several individuals were involved in the burglary. Three of the accomplices testified at trial that
Jackson, although he had been drinking that evening, participated in the burglary. Jackson claims that
he drank so much on the evening of the burglary, he was too drunk to have been involved. He stated
that he had passed out from drinking too much during the early evening hours of the night of the
burglary and remained at home, asleep, until the morning after the burglary. Jackson also claims to
have found the stolen merchandise the day after the burglary in the tall grass behind his house, and
that is how he came to be in possession of it.

On appeal, Jackson argues that because the witnesses’ testimony regarding certain details of the
events of the evening of the burglary differed, their entire testimony was without credibility and
thereby impeached. Jackson asserts that the only remaining evidence against him is the possession of
the stolen items. That alone, he claims is insufficient to support a verdict against him.

Jackson is, however, procedurally barred from asserting this error on appeal. Jackson moved for a
directed verdict at the end of the prosecution’s case. That motion was denied by the trial court.
Thereafter, Jackson proceeded to go forth with his case in chief and introduced evidence in his own
behalf. Jackson did not renew his motion for a directed verdict at the close of all the evidence nor did
he request a peremptory instruction or JNOV. It is well settled that where a defending party,
following the denying of a motion for a directed verdict, goes forward with evidence of his own, he
waives the right to assert this ruling as error on appeal. Stever v. State, 503 So. 2d 227, 230 (Miss.
1987).

Nevertheless, assuming arguendo that there was no procedural bar, Jackson still cannot prevail on his
theory. We do not find that minor discrepancies in the testimony of the State’s witnesses are
sufficient to cast doubt upon their entire testimony. Thus, there is more than mere possession upon
which to base a conviction. There is corroborated eyewitness testimony. Where, as here, the evidence
for the State and Defendant are in conflict, a classic jury issue is created. We may reverse only where
the evidence is such that reasonable and fair minded jurors could only find the defendant not guilty.
Wetz v. State, 503 So. 2d 803, 808 (Miss. 1987). After reading the record, we find that the guilty
verdict was supported by sufficient credible evidence. Therefore, the trial court did not abuse its
discretion in denying Jackson’s motion for a directed verdict. Accordingly, Jackson’s conviction is
affirmed.

THE JUDGMENT OF THE COAHOMA COUNTY CIRCUIT COURT OF CONVICTION
OF BURGLARY AND SENTENCE OF SEVEN (7) YEARS IN THE CUSTODY OF THE
MISSISSIPPI DEPARTMENT OF CORRECTIONS AS AN HABITUAL OFFENDER IS
AFFIRMED. COSTS ARE ASSESSED AGAINST COAHOMA COUNTY.



FRAISER, C.J., BRIDGES AND THOMAS, P.JJ., BARBER, COLEMAN, DIAZ, KING,
McMILLIN, PAYNE, AND SOUTHWICK, JJ., CONCUR.